DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaohui et al (CN 110320647, of record, wherein the attached machine translation is referenced below).
With regard to independent claim 1, Xiaohui et al teaches an optical imaging system (page 1, first paragraph) comprising: a first lens, a second lens, a third lens having positive refractive power, a fourth lens and a fifth lens (page 6, last paragraph and page 7, first paragraph) disposed in order from an object side, and satisfying the conditional expressions: 0.2 < (D23+D34+D45)/BFL < 0.95, 0.8 < TTL/f < 0.95 and 0.40 < BFL/f, as defined (page 7, third paragraph and Table 1, wherein D23=1.0629, D34=.8743, D45=1.5096, BFL=5.9293, TTL=13.65 and f=15.00).
With regard to dependent claim 2, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system wherein the second lens has negative refractive power (page 7, first paragraph, line 2).
With regard to dependent claim 3, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system wherein the sum of a refractive index of the second lens and aa refractive index of the third lens is greater than 3.20 (Table 1, wherein n2=1.62 and n3=1.67).
With regard to dependent claim 4, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system wherein an absolute value of a sum of a focal length of the first lens and a focal length of the second lens is less than 2.0 (Table 1, wherein f1=5.02 and f2=-4.95).
With regard to dependent claim 5, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression  |f/f1+f/f2| < 1.2, as defined (page 7, third paragraph and Table 1, wherein f=15.00, f1=5.02 and f2=-4.95).
With regard to dependent claim 6, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression 0 ≤ D12/f ≤ 0.07, as defined (page 7, third paragraph and Table 1, wherein D12=0.0400 and f=15.00).
With regard to dependent claim 9, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression 3.5 ≤ TTL/ImgHT, as defined (page 7, third paragraph, wherein TTL=13.65 and ImgHT=2.62).
With regard to dependent claim 10, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 above, and further teaches such an optical imaging system satisfying the conditional expression R1/f ≤ 0.265, as defined (page 7, third paragraph and Table 1, wherein R1=1.7023 and f=15.00).
With regard to independent claim 11, Xiaohui et al teaches an optical imaging system (page 1, first paragraph) comprising: a first lens, a second lens, a third lens, a fourth lens and a fifth lens having positive refractive power (page 8, second and third paragraphs) disposed in order from an object side, and satisfying the conditional expressions: 0.08 <  T1/TTL < 0.18 and 0.40 < BFL/f, as defined (page 8, fourth paragraph and Table 1, wherein T1=1.7023, TTL=13.70, BFL=7.8681, and f=15.21).
With regard to dependent claim 12, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11 above, and further teaches such an optical imaging system wherein an image-side surface of the third lens is concave (page 8, third paragraph, lines 4-5).
With regard to dependent claim 13, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11 above, and further teaches such an optical imaging system wherein an object-side surface of the fourth lens is convex (page 8, third paragraph, line 5).
With regard to dependent claim 14, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11 above, and further teaches such an optical imaging system wherein an image-side surface of the fourth lens is concave (page 8, third paragraph, line 6).
With regard to dependent claim 15, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 11 above, and further teaches such an optical imaging system wherein an object-side surface of the fifth lens is convex (page 8, third paragraph, line 7).
With regard to independent claim 17, Xiaohui et al teaches an optical imaging system (page 1, first paragraph) comprising: a first lens, a second lens, a third lens having positive refractive power, a fourth lens and a fifth lens (page 6, last paragraph and page 7, first paragraph) disposed in order from an object side, and satisfying the conditional expressions: 0.8 < TTL/f < 0.95 and 3.5 ≤ TTL/ImgHT, as defined (page 7, third paragraph, wherein TTL=13.65, f=15.00  and ImgHT=2.62).
With regard to dependent claim 18, Xiaohui et al teaches al of the claimed limitations of the instant invention as outlined above with respect to independent claim 17 above, and further teaches such an optical imaging system satisfying the conditional expression 0.2 < (D23+D34+D45)/BFL < 0.95, as defined (Table 1, wherein D23=1.0629, D34=.8743, D45=1.5096 and BFL=5.9293).
Allowable Subject Matter
Claims 7, 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.
With respect to dependent claims 7 and 8, although the prior art teaches an optical imaging system comprising: a first lens, a second lens, a third lens having positive refractive power, a fourth lens and a fifth lens disposed in order from an object side, and satisfying the conditional expressions: 0.2 < (D23+D34+D45)/BFL < 0.95, 0.8 < TTL/f < 0.95 and 0.40 < BFL/f, as defined, the prior art fails to teach such an optical imaging system satisfying the conditional expression: 0.62 ≤ EL1S1/ImgHT ≤ 0.94, as defined and claimed in dependent claim 7; or 0.8 ≤ EL1S2/EL1S1 ≤ 1.01, as defined and claimed in dependent claim 8.
With respect to dependent claim 16, although the prior art teaches an optical imaging system comprising: a first lens, a second lens, a third lens, a fourth lens and a fifth lens having positive refractive power disposed in order from an object side, and satisfying the conditional expressions: 0.8 < TTL/f < 0.95 and 0.40 < BFL/f, as defined, the prior art fails to teach such an optical imaging system satisfying the conditional expression 2.4 < (V2+V4)/V3, as defined and claimed in dependent claim 16.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
02 November 2022